 Case 4:15-cv-01696-YGR Document 603-1 Filed 10/20/18 Page 1 of 5




                    Exhibit A
UNREDACTED PURUSANT TO COURT ORDER
             (DKT. #588)
                   Case 4:15-cv-01696-YGR Document 603-1 Filed 10/20/18 Page 2 of 5

                                        Tes Termination Form
            All of the below must be completed, in full, prior to submission of this termination request.



         Today's Date: June-23-2016

         Employee Name: Sunil Panda                                            Employee#: 1005109

         Job Title: Sr Developer                                               Location: New Jersey

         Department/Project: Unallocated                                       Salary:

         Date of Hire: 11/3/2014
         Targeted Termination Date: Jun-30-2016
         Effective Termination Date: Jun-30-2016
         Reason for Termination:

         DINVOLUNTARY - Poor Performance                        DVOLUNTARY Resignation because of
         [JINVOLUNTARY - Unallocated                              Job Abandonment
         DINVOLUNTARY - Policy/Cause Violation




         Poor Performance



             •   Explain the areas of deficient performance (e.g., lack of adequate technical skills, errors that
                 resulted in customer escalation, etc.).

             •   Not Applicable

             •   Was the employee counseled regarding the deficiencies? If so, provide details (e.g., date when
                 first occurred, face-to-face, email, etc.).

             •   Not Applicable

             •   Are there emails or other documents that demonstrate or refer to the deficiencies? If so, attach
                 all such documents and ensure they are archived .

             •   Not Applicable

             •   Have other employees on the same project exhibited similar deficiencies? If so, how are those
                 employees distinguishable?

             •   Not Applicable.

         PLEASE SEND THIS COMPLETED FORM TO: Ashok Seetharaman and Rebecca Hirschklau with a copy to:
         Jeevak Sharma and Dana Dagosta and your HR Talent Engagement Manager.
         TCS. NAHR V. 201 3 12.1 9.l3




Attorneys' Eyes Only                                                                                     TCSLTD008172524
                   Case 4:15-cv-01696-YGR Document 603-1 Filed 10/20/18 Page 3 of 5

                                          Tes Termination Form

             •   Provide copies of all performance evaluations, rankings and band disagreements (if any).


             •   Not Applicable




         Policy/Cause Violation

             •   Is it a TCS or customer policy? - Not applicable

             •   Identify the policy and whether it is written or oral. Not applicable

             •   Did the employee receive notice of the policy? If so, how and when? Not applicable

             •   What was the consequence of the policy violation (e.g., a security breach, disclosure of confidential
                 customer data, etc.)? Not applicable

             •   Has the employee violated any TCS or customer policies previously? Not applicable

             •   How have violations of this policy been treated in the past (e.g., written warning, termination, etc.)?
                 If not termination, explain rationale for departure. Not applicable

             •   Is there any question that the violation occurred?         Is it documented or did the employee
                 acknowledge or contest it? Not applicable

         Unallocated

             •   Please describe the reason the employee was de-allocated and the effective date for same. If due
                 to removal from a project for performance reasons, complete the above section.

                         · The associate had been released from the previous project due to Freeze on Hire and
                         existing teams were downsized by Barclay's Management. There is no email prooffrom the
                         Customer. TCS Project Supervisor had mentioned the reason for release over an email.
                         [Supervisor Mail on Release. doc}. Due to this, Sunil Panda was released from his current
                         engagement. Project team had tried to re-deploy them for other positions, however given
                         the business environment, there was no open positions matching his skills. Hence Sunil got
                         released.
                         · Customer Bindeep Jeena told Abhishek and Manoj about the Freeze on Hire over a meeting.
                         Project team is not sure of the dates and time.
                         · Associate got released on 03/31/2016

             •   If the project ended or the customer reduced on-site resources, was this employee the only one
                 de-allocated? If there is an email, SOW or Change Request evidencing the reason for the de-
                 allocation, please provide the email or the details regarding the SOW/Change Request.



         PLEASE SEND THIS COMPLETED FORM TO: Ashok Seetharaman and Rebecca Hirschklau with a copy to:
         Jeevak Sharma and Dana Dagosta and your HR Talent Engagement Manager.
         TCS. NAHR V. 2013 12.19.l3                                                             2




Attorneys' Eyes Only                                                                                           TCSLTD008172525
                    Case 4:15-cv-01696-YGR Document 603-1 Filed 10/20/18 Page 4 of 5

                                                                  Tes Termination Form
                                          The associate had been released from the previous project due to Freeze on Hire
                                        and existing teams were downsized by Barclay's Management. There is no email
                                        proof from Customer. [Supervisor Mail on Release.doc].
                                        .Project don't have email proofs on the Budget cut from the customer. SOW is still
                               there since it is formed for whole Barclays account and not for modules/individual resources.


             •    Was the employee notified of TCS' "bench" policy when released to RMG?

                                                  . Associate was informed of the bench policy by RMG.



             •    Has RMG made efforts to locate a new project for the employee? If not, why?-

         Following efforts have been made by RMG.

                                 Pro 'ects Proposed (Name/IOU)                                        Location                                 Reason for Re 'ection                       Date Of Re 'ection
                                               DTCC/BFs                                  P-ssoc i ate's preferred locati on    Assoc i ate's sk ill s i n hi s preferred l ocati ons / not 16-May-16
                                          Ins &   He and   ASU                           P-ssoc i ate's preferred locati on    Assoc i ate's sk ill s i n hi s preferred l ocati ons I not 2S-May-16
                                            EntSo l & GCP                                r..ssoc i ate's preferred locati on   Assoc i ate's sk ill s i n hi s preferred l ocati ons   not 2S-May-16
                                          Reta i I Govt & TIH                                         preferred locati on      Assoc i ate's sk ill s i n hi s preferred l ocati ons / not 2S-May-16
                                                 IT IS                                   P-ssoc i ate's preferred locati o n   Assoc i ate's sk ill s in hi s preferred l ocati ons / not 2S-May-16
                   DESS - Tec hno l ogy BU - Hi -Tec h - Tel ecom - MIS - Utili t i es   P-ssoc i ate's preferred location     Assoc i ate's sk ill s i n hi s preferred l ocati ons    not 26-Mav-16
                              Mfg, L5 ER Reg iona l Banks and JPMC                       r..ssoc i ate's preferred locati on   Assoc i ate's sk ill s i n hi s prefer red l ocati ons   not l S-Jun-16
                                               Eis & GE                                  P-ssoc i ate's preferred locati on    Assoc i ate's sk ill s i n hi s preferred l ocati ons / not lS-Jun-16
                                                  NA/BFS                                 P-ssoc i ate's preferred locati on    Assoc i ate's sk ill s i n hi s preferred l ocati ons I not 2S-May-16
                                                FRB BFs                                  P-ssoc i ate's preferred locati on    Assoc i ate's sk ill s i n hi s preferred l ocati ons    not 16-Jun-16




         •   Is there a location constraint, and if so, does an email exist confirming it (where applicable, attach the
             email)?

                                           . No such instances reported to HR, but it was reported to RMG post her release
                                       from the project. [Refer HR Evidences 1005109 Sunil Panda.doc]



         Job Abandonment

             •    Was this employee actively on a project or unallocated? - Not applicable

             •    If the employee gave HR or a supervisor a reason for not being at work, please explain. - Not
                  Applicable

             •    List all efforts to communicate with the employee, including dates and method of communication
                  (and attach any applicable em ails). - Not applicable



             I.        Miscellaneous. To be completed for all types of terminations.




         PLEASE SEND THIS COMPLETED FORM TO: Ashok Seetharaman and Rebecca Hirschklau with a copy to:
         Jeevak Sharma and Dana Dagosta and your HR Talent Engagement Manager.
         TCS. NAHR V. 201 3 12.1 9.l3                                                           3




Attorneys' Eyes Only                                                                                                                                                                                     TCSLTD008172526
                    Case 4:15-cv-01696-YGR Document 603-1 Filed 10/20/18 Page 5 of 5

                                          Tes Termination Form
             •    According to the employee's manager/supervisor, has the employee sought any information
                  regarding a reasonable accommodation under the ADA?               If they have received an
                  accommodation, has the employee complained that it is not effective?

             •    No such information has been sought by associate.

             •    Has the employee complained, verbally or in writing, of any discrimination, harassment or wage
                  issues, or filed any other grievances? If so, indicate the date .

                         . No, he didn't raise any such Grievances.

             •    To your or the supervisor's knowledge, is the employee closely connected with anyone who has
                  complained of discrimination (e.g., spouse, brother, etc.)?

             •    HR is not aware of any such connection.


         Current Supervisor: Swagata                        Previous Supervisor: Abhishek Srivastava

         Last Performance Review Date: FY 16         Most Recent Rank: C

         Performance Rank (Previous 2 years): Rank: CRank: NA

         Last Disciplinary Action (Reason): NA

         Type of Action: OVerbal, OLetter, OPIP             Date of Action: (From) _____ (To) _ _ _ __




         Last Leave (Reason): No Leave records

         Type: OSTD OLTD          OWkCmp       OFMLA        OUnpaid     OOther Sick Leaves
         Leave Dates:


         Name of person{s) having the Termination discussion with the employee: Pon Pandian

                 Remember: Collect all TCS and/or client assets from the employee at termination.




         PLEASE SEND THIS COMPLETED FORM TO: Ashok Seetharaman and Rebecca Hirschklau with a copy to:
         Jeevak Sharma and Dana Dagosta and your HR Talent Engagement Manager.
         TCS. NAHR V. 201 3 12.1 9.l3                                                           4




Attorneys' Eyes Only                                                                                    TCSLTD008172527
